





Exhibit 10.68
















LIVANOVA PLC


AND


BRIAN SHERIDAN
















CONSULTANCY AGREEMENT











--------------------------------------------------------------------------------











THIS AGREEMENT is made on 9th February 2017.
BETWEEN
(1)
LIVANOVA PLC, a company registered in England with registered number 09451374
and having its registered office at 20 Eastbourne Terrace, London, England W2
6LG (the “Company”); and

(2)
BRIAN SHERIDAN, born in Hastings (UK), on 27th September 1970, residing at via
Panfilo Castaldi 33, Milan, Italy, C.F: SHRBND70P27Z114V (the “Consultant”).

BACKGROUND
The Company wishes to benefit from the skills and abilities of the Consultant
and the Consultant is an independent contractor who has agreed to provide his
services to the Company, upon the terms and subject to the conditions set out in
this Agreement.
IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.
Definitions

In this Agreement, unless the context otherwise requires:





--------------------------------------------------------------------------------





“Agreement”
means this contract
“Appointment”
means the engagement of the Consultant under this Agreement, or, as the context
requires, the duration of that engagement
“Commencement Date”
means 30th June 2017, or such earlier date on which Consultant’s employment by
LivaNova PLC - Italian Branch terminates, simultaneous with the termination of
employment
“Confidential Information”
means all information which is identified or treated by the Company or any Group
Company or any of the Group’s clients or customers as confidential or which by
reason of its character or the circumstances or manner of its disclosure is
evidently confidential including any information about the personal affairs of
any of the directors (or their families) of the Company or any Group Company,
business plans, proposals relating to the acquisition or disposal of a company
or business or proposed expansion or contraction of activities, maturing new
business opportunities, research and development projects, designs, secret
processes, trade secrets, product or services development and formulae,
know-how, inventions, sales statistics and forecasts, marketing strategies and
plans, costs, profit and loss and other financial information (save to the
extent published in audited accounts), prices and discount structures and the
names, addresses and contact and other details of:
employees and their terms of employment;
customers and potential customers, their requirements and their terms of
business with the Company/Group; and
suppliers and potential suppliers and their terms of business (all whether or
not recorded in writing or in electronic or other format)
“Group”
means the Company, any presently existing holding company or undertaking of the
Company and subsidiaries and subsidiary undertakings of the Company or such
holding company or undertaking
“Group Company”
“Initial Period”
means any company within the Group
means the period beginning on the Commencement Date and ending on the second
anniversary of the Commencement Date
“Minority Holder”
means a person who either solely or jointly holds (directly or through nominees
) any shares or loan capital in any company whose shares are listed or dealt in
on a recognised investment exchange (as that term is defined by section 285
Financial Services and Markets Act 2000) provided that such holding does not,
when aggregated with any shares or loan capital held by the Consultant’s partner
and/or his or his partner’s children under the age of 18, exceed 3% of the
shares or loan capital of the class concerned for the time being issued
“Protected Business”
means any business pertaining to (i) a product marketed and sold or under
substantial development by the Company during the term of this Agreement, and
(ii) trans-catheter mitral valve repair and replacement
“Restricted Area”
means any country in the world where, during the term of this Agreement, the
Company is engaged in a Protected Business
“Services”
means the services, work and other tasks to be provided by the Consultant to the
Company in accordance with this Agreement as described in Clause 3
“Termination Date”
means the date of termination of the Appointment

2.
Interpretation and construction

Save to the extent that the context or the express provisions of this Agreement
require otherwise, in this Agreement:
(a)
words importing the singular shall include the plural and vice versa;






--------------------------------------------------------------------------------





(b)
words importing any gender shall include all other genders;

(c)
any reference to a Clause, the Schedule or Part of the Schedule is to the
relevant Clause, Schedule or part of the Schedule of or to this Agreement unless
otherwise specified;

(d)
references to this Agreement or to any other document shall be construed as
references to this Agreement or to that other document as modified, amended,
varied, supplemented, assigned, novated or replaced from time to time;

(e)
references to any statute or statutory provision (including any subordinate
legislation) includes any statute or statutory provision which amends, extends,
consolidates or replaces the same, or which has been amended, extended,
consolidated or replaced by the same, and shall include any orders, regulations,
instruments or other subordinate legislation made under the relevant statute or
statutory provision;

(f)
references to a “person” includes any individual, firm, company, corporation,
body corporate, government, state or agency of state, trust or foundation, or
any association, partnership or unincorporated body (whether or not having
separate legal personality) or two or more of the foregoing;

(g)
general words shall not be given a restrictive meaning because they are followed
by words which are particular examples of the acts, matters or things covered by
the general words and “including”, “include” and “in particular” shall be
construed without limitation; and

(h)
the words “other” and “otherwise” shall not be construed eiusdem generis with
any foregoing words where a wider construction is possible.

3.
Headings

The table of contents and the headings in this Agreement are included for
convenience only and shall be ignored in construing this Agreement.
2.
TERM

The Appointment shall commence on the Commencement Date and shall continue for a
fixed period of five years, unless earlier terminated by one party giving to the
other not less than one months’ prior written notice of termination; provided,
however, that the Appointment shall not be terminable by the Company during the
Initial Period, except as provided otherwise in Clause 9.1. No fees shall accrue
and be payable after the date of termination of the Appointment.
3.
SERVICES

1.
Provision of Services

(a)
With effect from the Commencement Date, the Consultant shall, on request by any
representative of the Company, designated as such by the Company’s Chief
Executive Officer, provide with regard to litigation brought by or against a
Group Company the Services, including holding himself available to act as a
witness if called so to serve, together with such other services as the Company
and the Consultant may from time to time mutually agree including, providing
services to any Group Company. Save with regard to the Services with regard to
litigation any specific Services to be provided shall be determined by mutual
consent and may include support on projects that may be assigned by the Company.

(b)
The Consultant may engage another person to perform any administrative, clerical
or secretarial functions that are reasonably incidental to the provision of the
Services provided that the Consultant accepts all liability for the terms of
engagement and shall indemnify the Company from and against any claims or
liability arising from that engagement. The Company will not provide the
Consultant with any administrative, clerical or secretarial functions, unless
agreed expressly with the CEO from time to time.

(c)
The Consultant will perform the Services in compliance with all applicable laws,
rules and regulations and, in addition, the Consultant will comply with all
internal policies and regulations of the Group as are identified to the
Consultant from time to time in writing, including, but not limited to, the
Company’s Code of Conduct and its supporting policies and procedures.

4.
FEES

1.
Fee rate

2.
In consideration of the Consultant providing the Services referred to in Clause
3.1 in accordance with this Agreement, the Company agrees to pay the Consultant
the following fees:






--------------------------------------------------------------------------------





(a)
During the Initial Period, the Company agrees to compensate the Consultant at an
hourly rate of 250 euros for the first 40 hours of Services each month, and an
hourly rate of 275 euros for each hour in excess of 40 hours of Services each
month, with a maximum of eight billable hours on any one day. Also during the
Initial Period, the Company will pay Consultant a monthly, non-refundable
retainer in the amount of 10,000 euros (the “Retainer”) to remunerate Consultant
for his first 40 hours of Services each month.

(b)
After the Initial Period, the Company agrees to compensate the Consultant at an
hourly rate of 275 euros for each hour of Services each month, with a maximum of
eight billable hours on any one day.

3.
Expenses

The Company shall reimburse to the Consultant monthly (against receipts or other
appropriate evidence) the amount of all out-of-pocket expenses approved in
advance by the Company and reasonably and properly incurred by the Consultant in
the proper discharge of the Services.
4.
Invoices

The Consultant shall invoice the Company monthly for Services, including a brief
description of the Services and the hours worked each day. The Company shall pay
the Consultant’s invoice for Services in excess of the Retainer within 60 days
of receipt of the invoice.
5.
Obligation to pay tax

The Consultant shall at all times pay any income tax, National Insurance
contributions, VAT and other contributions required by law to be paid by him in
relation to the provision of the Services, or receipt by him of the fees, or
both (including any interest or penalties imposed in respect of such payments).
6.
Tax indemnity

The Consultant shall indemnify and keep indemnified the Company and each Group
Company for all time on demand from and against any and all costs, claims,
penalties, liabilities and expenses incurred in respect of income tax, National
Insurance or other contributions due by the Consultant in relation to the
provision of the Services.
7.
Deductions

Without prejudice to the indemnity in Clause 4.6, if for any reason, the Company
or any Group Company shall become liable to pay, or shall pay, any taxes or
other payments referred to in Clause 4.5, the Company shall be entitled to
deduct from any amounts payable to the Consultant all amounts so paid or
required to be paid by or in respect of it or any Group Company in that respect.
5.
NO EMPLOYMENT OR AGENCY

1.
No employment, agency or partnership

The Consultant warrants and represents to the Company that he is an independent
contractor. Nothing contained in this Agreement shall be construed or have
effect as constituting any relationship of employer and employee, partnership or
joint venture between the Company or any Group Company and the Consultant, nor
shall it constitute the Consultant acting as an agent or a worker of the Company
or any Group Company. Unless expressly authorised to do so, the Consultant shall
not have any right or power whatsoever to contract on behalf of any Group
Company or bind any Group Company in any way in relation to third parties and
will not hold itself out as having such authority. The Consultant is supplying
the Services to the Company and any Group Company as part of the Consultant’s
business undertaking. The Company and any Group Company receiving the Services
is/are the Consultant’s clients for these purposes.
2.
Payment of Other Persons

The Consultant shall be responsible for the payment and/or provision of all
remuneration and any benefits due to or in respect of any person whom the
Consultant involves in the provision of the Services under their contract of
employment or engagement with the Consultant or otherwise, including any
national insurance, income tax and any other form of taxation or social security
costs in respect of such person's remuneration or benefits, as well as any
pension benefits to be provided to or in respect of such person.





--------------------------------------------------------------------------------





6.
indemnity AND INSURANCE

1.
Consultant’s undertaking

The Consultant acknowledges that the Company will rely upon his skills and
judgement in relation to the Services and undertakes that in providing the
Services he will exercise all reasonable skill, care and attention in all
matters.
2.
Indemnification of the Company

The Consultant shall indemnify and keep indemnified the Company and each Group
Company for all time on demand from any and all direct or indirect damages,
loss, costs, claims, liabilities and expenses incurred in respect of the
Consultant’s performance (or non-performance) of the Services including in
respect of any act, neglect or default of the Consultant or any person
authorised by the Consultant to act on his behalf.
3.
Consultant to insure

The Consultant shall maintain, at his own cost, a comprehensive policy of
insurance to cover the Consultant’s liability in respect of any act, omission or
default for which he may become liable himself, or become liable to indemnify
the Company under this Agreement (including, insurance to cover third party,
employer’s and professional liability claims).
7.
OTHER INTERESTS

1.
Restrictions on other activities and interests

During the Appointment, save with regard to the Services related to litigation
as provided in Section 3 above, the Consultant may accept to perform engagements
from or be employed by other persons, provided that;
(a)
during the Initial Period, with regard to projects that the Consultant has been
offered and accepted to undertake, the Consultant shall not within the
Restricted Area be employed or engaged or at all interested (except as a
Minority Holder) in that part of a business which is involved in the Protected
Business if it is or seeks to be in competition with the Company or any Group
Company; and

(b)
such employment or engagement does not (in the reasonable opinion of the
Company) impinge on the Consultant’s ability to provide the Services.

2.
Severance

It is agreed that if the restriction in Clause 7.1 shall be adjudged to go
beyond what is reasonable in all the circumstances for the protection of the
legitimate interests of the Company or a Group Company but would be adjudged
reasonable if some part of it were deleted, the restriction shall apply with
such deletion(s) as may be necessary to make it valid and enforceable.
3.
Conflicts

During the Initial Period, the Consultant shall immediately disclose to the
Company any conflict of interest that arises in relation to the provision of the
Services as a result of any present or future appointment, employment or other
interest of the Consultant and any and all appointments that the Consultant
accepts that may impact his ability to perform the Services or dedicate the time
necessary to achieve same.
8.
CONFIDENTIAL INFORMATION

1.
Restrictions on disclosure/use of Confidential Information

The Consultant must not either during the Appointment (except in the proper
performance of the Services) or at any time (without limit) after the
Termination Date:
(a)
divulge or communicate to any person;

(b)
use for his own purposes or for any purposes other than those of the Company or
any Group Company; or

(c)
through any failure to exercise due care and diligence, cause any unauthorised
disclosure of

any Confidential Information. The Consultant must at all times use his best
endeavours to prevent publication or disclosure of any Confidential Information.
These restrictions shall cease to apply to any information that shall become
available to the public generally otherwise than through the default of the
Consultant.





--------------------------------------------------------------------------------





2.
Protection of Company documents and materials

All notes, records, lists of customers, suppliers and employees, correspondence,
computer and other discs or tapes, data listings, codes, keys and passwords,
designs, drawings and other documents or material whatsoever (whether made or
created by the Consultant or otherwise and in whatever medium or format)
relating to the business of the Company or any Group Company or any of its or
their clients (and any copies of the same):
(a)
shall be and remain the property of the Company or the relevant Group Company or
client; and

(b)
shall be handed over by the Consultant to the Company or relevant Group Company
or client on demand and in any event on the termination of the Appointment.

3.
The Consultant undertakes that, he will not at any time during the Appointment
or at any time (without limit) after the Termination Date make or publish or
cause to be made or published to anyone in any circumstances any disparaging
remarks concerning the Company or any Group Company or any of its or their
respective shareholders, officers, employees or agents. The Company undertakes
not to make or publish or cause to be made or published to anyone in any
circumstances any disparaging remarks concerning the Consultant.

9.
TERMINATION

1.
Termination events

Notwithstanding the provisions of Clause 2, the Company shall be entitled, but
not bound, to terminate the Appointment with immediate effect (and without
giving any period of notice or pay in lieu of notice) by giving to the
Consultant notice in writing at any time after the occurrence of any one or more
of the following events:
(a)
if the Consultant commits any material or persistent breach of this Agreement,
or fails to perform the Services to the standard required by the Company; or

(b)
if the Consultant becomes insolvent or bankrupt or compounds with or grants a
trust deed for the benefit of his creditors; or

(c)
if the Consultant’s behaviour (whether or not in breach of this Agreement) can
reasonably be regarded as materially prejudicial to the interests of the Company
or any Group Company, including if he is found guilty of any criminal offence
punishable by imprisonment (whether or not such sentence is actually imposed).

10.
DATA PROTECTION

By signing this Agreement, the Consultant acknowledges and agrees that the
Company is permitted to hold and process personal (and sensitive) information
and data about him and any other employees of or service providers to the
Consultant who provide the Services from time to time as part of its personnel
and other business records; and may use such information in the course of the
Company’s business. The Consultant agrees that the Company may disclose such
information to third parties, including where they are situated outside the
European Economic Area, in the event that such disclosure is in the Company’s
view required for the proper conduct of the Company’s business or that of any
associated company. This Clause applies to information held, used or disclosed
in any medium. The Consultant will procure the consent of any other relevant
employee or service provider of the Consultant to the terms of this clause.
11.
AMENDMENTS, WAIVERS AND REMEDIES

1.
Amendments

No amendment or variation of this Agreement or any of the documents referred to
in it shall be effective unless it is in writing and signed by or on behalf of
each of the parties.
2.
Waivers and remedies cumulative

(a)
The rights of each party under this Agreement:

(i)
may be exercised as often as necessary;

(ii)
are cumulative and not exclusive of its rights under the general law; and

(iii)
may be waived only in writing and specifically.

(b)
Delay in exercising or non-exercise of any right is not a waiver of that right.

(c)
Any right of rescission conferred upon the Company by this Agreement shall be in
addition to and without prejudice to all other rights and remedies available to
it.






--------------------------------------------------------------------------------





12.
ENTIRE AGREEMENT

(a)
This Agreement, the documents referred to in it and the settlement agreement
executed between the Company and the Consultant on even date hereof, constitute
the entire agreement and understanding of the parties and supersede and
extinguish all previous agreements, promises, assurances, warranties,
representations and understandings between the parties, whether written or oral,
relating to the subject matter of this Agreement.

(b)
Each party acknowledges that in entering into this Agreement it does not rely
on, and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this Agreement.

(c)
Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
Agreement.

(d)
Nothing in this clause shall limit or exclude any liability for fraud.

13.
NO OUTSTANDING CLAIMS

The Consultant hereby acknowledges that he has no outstanding claims of any kind
against the Company or any Group Company.
14.
SEVERANCE

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:
(a)
the legality, validity or enforceability in that jurisdiction of any other
provisions of this Agreement; or

(b)
the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Agreement.

15.
NOTICE

1.
Notices and deemed receipt

Any notice hereunder shall be given by either party to the other either
personally to its Company Secretary or sent to its registered office for the
time being. Any such notice shall be in writing and shall be given by letter
delivered by hand or sent by first class prepaid recorded delivery or registered
post or by email. Any such notice shall be deemed to have been received:
(a)
if delivered personally, at the time of delivery;

(b)
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting; and

(c)
in the case of registered airmail, five days from the date of posting; and

(d)
in the case of email, at the time of transmission;

provided that if deemed receipt occurs before 9am on a business day the notice
shall be deemed to have been received at 9am on that day and if deemed receipt
occurs after 5pm on a business day, or on a day which is not a business day, the
notice shall be deemed to have been received at 9am on the next business day.
For the purpose of this Clause, “business day” means any day which is not a
Saturday, a Sunday or a public holiday in the place at or to which the notice is
left or sent.
16.
Third party rights

Nothing in this Agreement is intended to confer on any person any right to
enforce any term of this Agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999. No right of any Party to agree
any amendment, variation, waiver or settlement under or arising from or in
respect of this Agreement, or to terminate this Agreement, shall be subject to
the consent of any person who has rights under this Agreement by virtue of the
Contracts (Rights of Third Parties) Act 1999.
17.
Assignment

No Party may assign the benefit of its rights under this Agreement, whether
absolutely or by way of security, or deal in any way with any interest it has
under this Agreement.
18.
GOVERNING LAW AND JURISDICTION

1.
Governing law

This Agreement shall is governed by and to be construed in accordance with
English law.





--------------------------------------------------------------------------------





2.
Jurisdiction

Each party hereby submits to the exclusive jurisdiction of the English courts as
regards any claim, dispute or matter arising out of or in connection with this
Agreement and its implementation and effect.


IN WITNESS of which this Agreement has been executed and delivered as a deed on
the first date written above.
EXECUTED by


Brian Sheridan                            


In the presence of:


Witness Signature:
__________________________________



Full Name:
__________________________________



Address:
__________________________________



__________________________________


__________________________________


    




EXECUTED as a Deed    
by LivaNova PLC acting by
__________________________________

Damien McDonald,    
Chief Executive Officer    


In the presence of:


Witness Signature:
__________________________________



Full Name:
_________________________________



Address:
__________________________________



__________________________________


__________________________________







